EXHIBIT WARRANT THIS WARRANT (THE "WARRANT") IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS OF A WARRANT PURCHASE AGREEMENT (THE "AGREEMENT") BETWEEN ST. BERNARD SOFTWARE, INC. (THE "COMPANY") AND THE INITIAL WARRANT HOLDER. A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATE SECRETARY OF THE COMPANY. THIS SECURITY WAS SOLD IN A PRIVATE TRANSACTION, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE. Company: Number of Shares: Class of Shares: Exchange Price: Issue Date: Expiration Date: St. Bernard Software, Inc., a Delaware corporation 450,000, as adjusted Common Shares, par value $0.01 per share $0.46 per share July 21, 2008 July 20, 2013 The term "Holder" shall initially refer to Partners for Growth II, L.P., a Delaware limited partnership, which is the initial holder of this Warrant and shall further refer to any subsequent permitted holder of this Warrant from time to time. The Holder is subject to certain restrictions as set forth in the Agreement. The Company does hereby certify and agree that, for good and valuable consideration for the Warrant, the Holder, or its permitted successors and assigns, hereby is entitled to exchange this Warrant in St. Bernard Software, Inc. (the "Company") for Four Hundred Fifty Thousand (450,000) duly authorized, validly issued, fully paid and non-assessable shares of its Common Stock, par value $0.01 each, upon the terms and subject to the provisions of this Warrant. The shares of Common Stock issuable upon exchange of this Warrant are referred to herein as the "Warrant Stock," and the Warrant and the Warrant Stock are sometimes together referred to as the "Securities." Section 1Term, Price and Exchange of Warrant. 1.1Term of Warrant. This Warrant shall be exchangeable for a period of five (5) years from the Issue Date (hereinafter referred to as the "Expiration Date"). 1.2Exchange Price. The price per share at which the Warrant Stock is issuable upon exchange of this Warrant shall be $0.46, subject to Section 1.3 (a) hereof and subject to adjustment from time to time as set forth herein (the "Exchange Price"). 1.3Exercise of Warrant; Exchange of Warrant. (a)This Warrant may be exercised, in whole or in part, upon surrender to the Company at its then principal offices in the United States of this Warrant to be exchanged, together with the Ruin of election to exchange attached hereto as Exhibit A duly completed and executed, and upon payment to the Company of the Exercise Price for the number of shares of Warrant Stock in respect of which this Warrant is then being exercised (an "Exercise"). In whole or in part in lieu of an Exercise, Holder may exchange this Warrant as set forth in the remainder of this Section 1.3 (an "Exchange"). (b)Upon an Exchange, the Holder shall receive Warrant Stock such that, without the payment of any funds, the Holder shall surrender this Warrant in exchange for the number of shares of Warrant Stock equal to "X" (as defined below), computed using the following formula: X Y * (A-B) A Where X the number of shares of Warrant Stock to be issued to Holder Y the number of shares of Warrant Stock to be exchanged under this Warrant A the Fair Market Value of one share of Warrant Stock B the Exchange Price (as adjusted to the date of such calculations) * multiplied by (c)For purposes of this Warrant, the "Fair Market Value" of one share of Warrant Stock shall be (i) if the Company's common stock (the "Common Stock") is or becomes listed on a national stock exchange, the closing price of a share of Common Stock on the trading day immediately prior to the day Holder delivers its Election of Exchange to the Company, or (ii) if the Common Stock is traded over-the-counter, the closing bid price for the Common Stock on the trading day immediately prior to the day Holder delivers its Election of Exchange to the Company. If the Common Stock is not traded as contemplated in clauses (i) or (ii) above, then the Fair Market Value of the Company's Warrant Stock shall be the price per share which the Company could obtain from a willing buyer for shares of Common Stock sold by the Company from its authorized but unissued shares, as the Board of Directors of the Company ("Board") shall determine in its reasonable good faith judgment, but in no event less than the price at which qualified employee stock options issued at such time are exercisable. In the event that Holder elects to convert the Warrant Stock through Exchange in connection with a transaction in which the Warrant Stock is converted into or exchanged for another security, Holder may effect a Exchange directly into such other security. 2 (d)Upon Amender of this Warrant, and the duly completed and executed form of election to exchange, and payment of the Exchange Price or conversion of this Warrant through Exchange, the Company shall issue and deliver within 3 business days to the Holder or such other person as the Holder may designate in writing a certificate or certificates for the number of shares of Warrant Stock so purchased upon the Exchange or exercise of this Warrant. Such certificate or certificates shall be deemed to have been issued and any person so designated to be named therein shall be deemed to have become a holder of record of such Warrant Stock as of the date of the surrender of this Warrant, and the duly completed and executed form of election to exchange, and payment of the Exchange Price or conversion of this Warrant through Exchange; provided, that if the date of surrender of this Warrant and payment of the Exchange Price is not a business day, the certificates for the Warrant Stock shall be deemed to have been issued as of the next business day (whether before or after the Expiration Date). If this Warrant is exchanged or exercised in part, a new warrant of the same tenor and for the number of shares of Warrant Stock not exchanged or exercised shall be executed by the Company. 1.4Fractional Interests. The Company shall not be required to issue fractions of shares of Warrant Stock upon the exchange of this Warrant. If any fraction of a share of Common Stock would be issuable upon the exchange of this Warrant (or any portion thereof), the Company shall purchase such fraction for an amount in cash equal to the same fraction of the last reported sale price of the Common Stock on the NASDAQ National Market System or any other national securities exchange or market on which the Common Stock is then listed or traded. 1.5Automatic Conversion upon Expiration.In the event that, upon the Expiration Date, the Fair Market Value of one share of Common Stock (or other security issuable upon the exchange hereof) as determined in accordance with Section 1.3(c) is greater than the Exchange Price in effect on such date, then this Warrant shall automatically be deemed on and as of such date to be converted pursuant to Section 1.3 as to all Warrant Stock (or such other securities) for which it shall not previously have been exchanged or converted, and the Company shall promptly deliver a certificate representing the Warrant Stock (or such other securities) issued upon such conversion to the Holder. 1.6Treatment of Warrant Upon Acquisition of Company. (a)"Acquisition".
